USCA4 Appeal: 22-1295      Doc: 6         Filed: 04/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1295


        In re: REMY BEAMON,

                            Petitioner.



                                   On Petition for Writ of Mandamus.
                               (8:20-cr-00040-PX-1; 8:19-cr-00570-PX-2)


        Submitted: April 14, 2022                                           Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Remy Beamon, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1295       Doc: 6          Filed: 04/19/2022      Pg: 2 of 2




        PER CURIAM:

               Remy Beamon petitions for a writ of mandamus, alleging that the district court has

        unduly delayed in ruling on his motion for compassionate release. He seeks an order from

        this court directing the district court to act. Our review of the district court’s docket reveals

        that the district court denied without prejudice Beamon’s motion for compassionate release

        on March 25, 2022. Accordingly, because the district court has recently ruled on Beamon’s

        motion, we deny the mandamus petition as moot. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                  PETITION DENIED




                                                       2